DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gripping of the entire medium by the gripper (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As seen in Fig. 3 for instance, gripper 231 is much smaller than the medium and grips only its leading end, not the entire medium.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, lines 3-4, it is claimed that the transporter transports the medium and stacks it in the stacker “in the processing”. The antecedent basis for “processing” is found in line 10 of Claim 1, wherein it applies to the processor, which processes the medium stacked in the stacker. It is not understood how transporting a medium and stacking to the stacker is part of the processing or in other words, how a medium can be transported and stacked to the stacker while the processor performs processing on the medium in the stacker.
	Claims 4 and 5 are rejected by dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (US Pub No. 2015/0175379 A1).
	Regarding Claim 1, Osada et al. discloses a supply portion (49) supplying a medium;
	a transporter (comprising 91 and M10, see [0067], [0169]) transporting the medium supplied from the supply portion;
	a contact portion (90, [0067]) with which a tip of the medium transported by the transporter in a transport direction is brought into contact (i.e. the tip is brought into contact with 90 and wherein the medium is transported by 91 while this contact is maintained as in Fig. 15A to 15B. The claim does not require the transporter to create the contact by driving the tip against the contact portion);
	a stacker (40) on which the medium brought into contact with the contact portion is stacked; and
	a processor (80) processing the medium stacked in the stacker, wherein
	the transporter includes a gripper (91) configured to move in an extending direction of the stacker (along lengthwise direction of 40) to grip the tip of the medium (Fig. 12B).
	Regarding Claim 2, Osada et al. discloses that the transporter grips, by the gripper, the medium positioned in a range where a feeding force of the supply portion applies and moves the medium toward the contact portion (leading end of the medium is driven to 90 by 49 in its feeding force range, see [0116], [0126], [0127] and is gripped by 91 as in Fig. 13A).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the region in which the transporter transports the medium to not overlap with the region in which the medium is stacked (Claims 3-5). The prior art also does not show the transporter movements as claimed, wherein particularly it moves toward the contact portion (i.e. is independent of it) (Claim 6). The prior art also does not show the device as claimed with saddle stitch processing and folding (Claims 7 and 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osada et al. (US Pub No. 2015/0174941 A1) discloses an adhesive application device using grippers to transport sheets and adjust position of the stacked sheets.
Shimizu et al. (US Pub No. 2009/0212485 A1) discloses a transporter/gripper 106 but does not show it to transport a medium in the transport direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        July 22, 2021